Citation Nr: 0732138	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right knee disability manifested by 
limitation of both extension and flexion, claimed as due to 
Department of Veterans Affairs failure to provide adequate 
pre- and post-operative physical therapy.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a right knee disability manifested by 
limitation of both extension and flexion, claimed as due to 
Department of Veterans Affairs failure to provide adequate 
pre- and post-operative physical therapy.


FINDING OF FACT

The veteran's right knee disability (limitation of extension 
and flexion) was not caused or aggravated by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA, or by an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
right knee disability manifested by limitation of both 
extension and flexion, claimed as due to Department of 
Veterans Affairs failure to provide adequate pre- and 
post-operative physical therapy, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).


In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2007).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2007).

Prior to engaging in a substantive analysis of the veteran's 
claim, the Board notes that a settlement under the Federal 
Tort Claims Act may not be construed as an admission of 
liability or fault on the part of the United States of 
America, its agents, servants, or employees.  Accordingly, 
the Board will not consider the veteran's March 2002 
settlement of the tort claim against VA in determining 
whether he is entitled to compensation for a right knee 
disability under the provisions of 38 U.S.C.A. § 1151.  See 
28 U.S.C.A. 1346(b), 2671 et seq. (West 2002).

In October 1998, the veteran underwent arthroscopic surgery 
(debridement of a medial meniscal injury and reconstruction 
of the anterior cruciate ligament (ACL)) of his right knee at 
the VA hospital in Lexington, Kentucky.  The veteran had 
injured his knee in June 1998 while playing tennis.  The 
veteran asserts that the condition of his right knee was not 
improved by the surgery, and instead resulted in a permanent 
limitation of motion of the right knee.  He notes that his 
tort claim against VA on this basis was settled.  He contends 
that his current permanent limitation of motion developed as 
a result of VA's failure to provide him with adequate pre- 
and post-operative physical therapy.  Specifically, he 
asserts that physical therapy was not provided prior to the 
surgery, and was not provided early enough post-operatively.

In support of these assertions, the veteran submitted a March 
1999 letter written by a private physician who evaluated him 
in connection with his tort claim against VA, in which the 
private physician noted that the veteran's current problem 
consisted of limitation of motion of the right knee as a 
result of arthrofibrosis or scar tissue in the right knee.  
X-ray examination of the right knee, however, did not show 
abnormal positioning of the graft, so the physician felt that 
most of the veteran's current problem was related to scar 
tissue formation.  The physician stated that where there was 
a decreased range of motion prior to the surgery, he usually 
liked to achieve full range of motion of the knee prior to 
surgery because it was much more difficult to get full range 
of motion back after the surgery.  With regard to post-
operative physical therapy, the physician noted that the 
usual protocol for physical therapy following ACL 
reconstruction consisted of initiating range of motion 
exercises on the day of surgery or the day after surgery.  
The patient would then return on an out-patient basis for 
physical therapy between five and seven days after the 
surgery, and would at that point begin a formal physical 
therapy program.  Most rehabilitation protocols were in line 
with this early motion and early treatment to avoid the 
possible complications of muscle weakness and muscle 
stiffness.  With regard to whether the veteran in this case 
sustained additional damage of right knee function as a 
result of his not immediately having been referred to an 
orthopedic surgeon for diagnosis of his ACL injury, as he had 
reported, the physician stated that because an ACL injury 
could be diagnosed by people other than orthopedic surgeons, 
he did not believe that the veteran's not being seen by an 
orthopedic surgeon or undergoing MRI examination right away 
added to any of the veteran's problems.  The key point in 
cases involving potential ACL injuries was being aware of the 
possibility of scar tissue formation.  The physician 
additionally noted that there was no correlation between the 
timing of the surgery and expected results.  There was, 
however, a generally recognized correlation between a lack of 
pre-operative motion and limited motion, post-operatively.  
In contrast, there was no generally recognized correlation 
between limited motion and a lack of post-operative physical 
therapy, although most ACL treatment doctors would be of the 
consensus that post-operative physical therapy was necessary 
and would be initiated early in the post-operative period.

The record reflects that on June 14, 1998, the day that the 
veteran injured his right knee, he reported to the emergency 
room at the VA hospital with complaints of having twisted his 
right knee while playing tennis.  He stated that he heard a 
distinct "pop" in his knee, followed by severe pain, which 
caused him to fall.  He reported problems with right knee 
stability since that time.  Physical examination of the right 
knee revealed no anterior, posterior, or lateral ligamentous 
movement.  X-ray examination revealed no abnormalities.  The 
veteran was unable to straighten his right leg or bear weight 
on his right leg.  The diagnostic impression was possible 
tendonitis versus ligament or tendon tear.  The veteran was 
prescribed crutches and was informed that an appointment for 
a follow-up with orthopedics would be scheduled within 7 to 
10 days.  On July 14, 1998, the veteran had his initial 
follow up with orthopedics.  He underwent MRI examination of 
the right knee three days later, which revealed a medial 
meniscal tear of the posterior horn, and a suggested tear of 
the ACL.  Physical examination revealed ligamentous 
instability and extension limited to 25 degrees and flexion 
limited to 110 degrees.  On July 22, 1998 he was scheduled 
for physical therapy and referred for a pre-operative 
evaluation.  On July 28, the veteran was instructed in an 
exercise program designed to increase right knee strength and 
range of motion.  He was determined to understand the 
instructions and was discharged from the clinic with the 
understanding that he was to continue the exercises at home.  

The veteran had a follow-up appointment with orthopedics on 
August 11, 1998.  It was noted that he had possible ligament 
tears in his right knee and that his pre-operative evaluation 
was scheduled for September 4, 1998.  On September 4, 1998, 
the veteran was scheduled for arthroscopic surgery of his 
right knee on October 14, 1998.

On October 14, 1998, the veteran was treated with 
arthroscopic ACL repair, patellar tendon autograft procedure, 
and debridement of a tear in the posterior horn of the medial 
meniscus.  Post-operative care on October 15 and 16 included 
physical therapy exercises.  The veteran was discharged on 
October 16 with CPM and continuous cooling machines.  He was 
notified that physical therapy would contact him for 
out-patient physical therapy sessions.  On October 18, 1998, 
however, the veteran was readmitted to the hospital after 
presenting to the emergency room with complaints of chest 
pain and shortness of breath.  Readmission was required as a 
result of concerns that the veteran might be experiencing a 
post-operative pulmonary embolism.  On admission, no 
pulmonary embolism was documented.  The veteran was again 
discharged from the hospital on October 21, 1998, with 
instructions as to physical activity.  The veteran's first 
post-operative appointment was scheduled for October 27, 
1998.  The veteran, however, did not show for this 
appointment, which was accordingly rescheduled for November 
3, 1998.  At his November 3, 1998 appointment, the veteran 
was referred for post-operative physical therapy.  

On November 20, 1998, the veteran had his first appointment 
for post-operative rehabilitative physical therapy.  It was 
noted that the veteran had not yet had a formal physical 
therapy appointment since his October 14 surgery, but that he 
had been performing exercises designed to improve active 
range of motion at home.  At the time of his first formal 
physical therapy appointment, the veteran lacked 18 degrees 
of active extension, and 12 degrees of passive range of 
motion.  He had 60 degrees of active flexion and 77 degrees 
of flexion passively.  The veteran, for being four weeks 
post-surgery, was noted to be behind protocol for active 
range of motion and strength.  It was determined that he 
would benefit from outpatient physical therapy on a twice or 
three times per week basis.  Subsequent records dated through 
December 1998 show that the veteran reported for physical 
therapy appointments but that he showed little improvement in 
range of motion, particularly with regard to extension.  On 
December 28, 1998, the veteran reported a "clunk" felt upon 
returning from extension after stretching for gaining 
extension.  He stated that he had voluntarily decreased his 
exercises out of concern for this sensation, feeling that it 
would be better to wait until he was seen by orthopedics.  It 
was noted that the veteran had missed his post-operative 
orthopedic appointments and had not been seen by orthopedics 
since his surgery except for staple removal.  The veteran was 
scheduled for orthopedic follow-up in January 1999.  Physical 
therapy records dated in January 1999 show that the veteran 
was encouraged to walk two to three miles at least three 
times weekly in order to improve his knee strength and range 
of motion, but show that the veteran was not compliant with 
those instructions.  He canceled two physical therapy 
appointments in late January 1999.  On January 27, 1999, the 
veteran called to cancel his appointment yet again, stating 
that he was leery of performing physical therapy again before 
being evaluated by orthopedics, despite it having been 
recommended by orthopedics that the veteran continue physical 
therapy prior to his appointment.  The veteran additionally 
stated that he was dissatisfied with the way he had been 
followed in orthopedics since his surgery, and that he 
planned to get a second opinion from a private physician.  On 
follow-up with orthopedics in February 1999, the veteran was 
found to lack 10 degrees of extension, and to have flexion to 
95 degrees.  The attending physician determined that the 
veteran would benefit from three weeks of aggressive 
rehabilitation.  If at that point he did not improve, it was 
felt that he may have to again undergo arthroscopic surgery 
in order to determine what was prohibiting him from obtaining 
full extension.  Treatment records dated in the remainder of 
February and March 1999 show that the veteran presented for 
aggressive physical therapy.  The follow-up orthopedic note 
in early March 1999 reported lack of extension of 5 degrees, 
versus 10 degrees at the February appointment, and flexion of 
105 degrees, versus 95 degrees at the February appointment.  
The doctor thought the veteran was showing some improvement 
and that they were moving in the right direction, but also 
noted that the veteran was rightfully concerned.  

The veteran was evaluated by a private physician on March 12, 
1999.  At the time of the evaluation, the veteran reported 
that he had injured his right knee in June 1998 while playing 
tennis.  He reported to the emergency room, where he 
underwent X-ray examination of his knee.  He was informed 
that he likely had a ligament injury.  He stated that he 
eventually was given an MRI of the right knee in August 1998, 
which revealed a torn ligament.  He underwent surgery to 
repair the tear in October 1998.  He reported that he was not 
given the opportunity to initiate rehabilitative physical 
therapy until the end of November 1998.  Physical therapy 
since that time had not resulted in an improvement of his 
range of motion.  Physical examination in March 1999 revealed 
a flexion contracture of approximately 20 degrees.  Further 
extension beyond that point was difficult, with a maximum of 
10 degrees.  He had flexion to 90 degrees.  There was no 
evidence of instability.  The examining physician opined that 
he felt the veteran's problem was arthrofibrosis.  He felt 
that the veteran likely had some of this pre-operatively and 
had not had adequate physical therapy post-operatively to get 
the full range of motion.  He additionally presently had some 
posterior pain that was felt to possibly represent additional 
injury, although the pre-operative MRI did not show any 
meniscal pathology.  Accordingly, it was felt that this 
discomfort was due to hamstring tightness.  The physician 
felt that based upon the veteran's current symptomatology, he 
may need to have his knee again arthroscoped and debrided.

In April 1999, the veteran chose to perform at-home exercise 
therapy for a week while the therapist was on vacation.  When 
he returned two weeks later, he was described as "quite 
tight."  He regained his previous range of motion of -10 
degrees extension to 100 degrees flexion after the treatment 
session, and it was noted that the veteran may be plateauing.  
A May 10, 1999, note records that the veteran's passive range 
of motion remained 10 to 115 degrees initially, but with some 
manual therapy it improved to 5 to 118 degrees.  The veteran 
and the physical therapist felt that the veteran had been 
experiencing a plateau for some time, and that the veteran 
would receive the same benefit from working out at home 
rather than in the clinic.  He was encouraged to consistently 
exercise at home, a minimum of three days per week, and to 
keep in touch with the therapist by phone.

In April 1999, the veteran was awarded disability benefits 
from the Social Security Administration (SSA) based upon a 
right knee disability.  Without elaboration, the Board notes 
that the SSA decision and the record before SSA do not 
contain any mention of a relationship between the veteran's 
right knee arthroscopy and subsequent additional disability, 
and accordingly do not relate the veteran's subsequent level 
of disability to VA's provision of medical treatment. 

On orthopedic follow up in June 1999, the veteran was noted 
to be nine months out from surgery, and to be continuing to 
have difficulty with achieving full range of motion, likely 
as a result of arthrofibrosis.  The attending physician noted 
that two private physicians favored re-scoping the knee with 
debridement.  At the time of the June 1999 evaluation, the 
veteran was found to have a 15-degree flexion contracture, 
and flexion to 120 degrees.  His ligaments were stable.  The 
impression was arthrofibrosis status-post ACL reconstruction.  
He was improving slowing with regard to flexion, but with 
little improvement with extension.  The veteran was advised 
that he could opt for an additional arthroscopy of the right 
knee if he desired.  Until he so decided, however, he would 
continue with post-surgical therapy.  The veteran was next 
seen in October 1999.  Physical examination at that time 
revealed extension lacking by 10 to 15 degrees, with flexion 
to 125 degrees.  He had mild degenerative instability to 
varus and valgus stress.  The impression was one year status 
post ACL reconstruction, with continued loss of extension and 
minimal loss of flexion.  A repeat MRI was scheduled to rule 
out a lateral meniscal tear or popliteus cyst.  A November 
1999 MRI revealed only medial meniscal pathology with a 
questionable lateral meniscal tear.  The veteran was advised 
to follow up in one month to allow for review of the MRI with 
a physician specializing in sports medicine.  In January 
2000, however, the veteran canceled the follow-up appointment 
and declined to reschedule.

Following the canceling of the January 2000 appointment, the 
veteran received no further extended formal treatment for his 
right knee until he underwent VA examination of his knee in 
February 2004.  The veteran was seen in August 2000 and in 
April 2001, however, by the same private physician that he 
saw in March 1999.  Both of those appointments revealed 
decreased extension and flexion of the right knee and a 
possible meniscal injury.  At the time of the February 2004 
examination, the veteran asserted that he had poor range of 
motion of his right knee, and that he had no endurance for 
walking and could not run, as a result of delayed post-
operative rehabilitative treatment.  Specifically, he 
asserted that he had been allowed to "fall through the 
cracks," because it was not until, on the advice of an 
acquaintance physical therapist, he personally phoned the VA 
hospital that he was enrolled for physical therapy, 32 days 
post-operatively.  This delay in initiating physical therapy, 
in the veteran's opinion, allowed scar tissue to form, 
limiting the range of motion of the knee that he could 
achieve.  The veteran additionally reported that he had filed 
a tort claim against VA in effort to secure funds to pay for 
an additional, private arthroscopic procedure to fix what VA 
had done to his knee.  This lawsuit had since been settled, 
although the veteran had had no further surgical intervention 
on his right knee.  

The examiner, in addressing the questions posed to her in the 
request for examination, noted that it was necessary to 
establish a baseline level of nonservice-connected disability 
which was considered proximately due to his disability.  In 
this regard, the examiner determined that at his baseline, 
the veteran presented to the emergency room in June 1998 with 
an ACL tear and an apparent meniscal tear.  At that time, the 
veteran was unable to straighten his right leg and was unable 
to bear weight on his right leg.  X-ray examination of the 
right knee revealed no abnormalities.  The examiner then 
determined that the veteran was appropriately referred to 
outpatient orthopedic care after the X-ray revealed no 
abnormalities.  With regard to the veteran's contention that 
this referral did not result in care, the examiner noted that 
this was inaccurate, as the record reflected that 
approximately one month after the veteran reported to the 
emergency room he was seen by orthopedics.  While the veteran 
contended that he was not scheduled for an MRI examination 
until long after this appointment, this contention was again 
belied by the record.  The examiner noted that MRI 
examinations were scheduled based upon the availability of 
the machine, and were not scheduled for the same day as the 
requests were submitted.  Following the MRI examination, the 
veteran was seen on July 22, 1998 to discuss his results.  At 
that time, he was referred for physical therapy assessment 
and treatment of muscle weakness and decreased range of 
motion.  In determining that there was no undue delay in 
scheduling the veteran for pre-operative physical therapy, 
the examiner noted that it was appropriate to fully 
understand the pathology prior to initiating treatment.  On 
July 28, 1998, the veteran was instructed in an exercise 
program to increase strength and range.  He was judged 
competent, and discharged to a home program.  In September 
1998, the veteran underwent pre-operative evaluation.

The veteran underwent arthroscopic ACL repair, a patellar 
tendon autograft procedure, and debridement of a tear in the 
posterior horn of the medial meniscus on October 14, 1998.  
Post-operative care on October 15 and 16, 1998 included 
physical therapy.  The veteran was discharged with CPM and 
continuous cooling machines.  On October 18, 1998, the 
veteran was readmitted to the hospital after presenting to 
the emergency room with complaints of chest pain and 
shortness of breath for evaluation of possible pulmonary 
embolism.  No pulmonary embolism, however, was documented, 
and the veteran was discharged from the hospital on October 
21, 1998.

A review of orthopedic clinic notes confirmed that the 
veteran was a no-show for the first post-operative 
appointment on October 27, 1998.  His first post-operative 
follow up with orthopedics on November 3, 1998 resulted in a 
referral to physical therapy for ACL protocol.  The veteran 
was first seen in physical therapy on November 20, 1998.  
Range improved from -18 degrees of extension, and 60 degrees 
of flexion to -5 degrees of extension, and 120 degrees of 
flexion on December 28, 1998.  On January 27, 1999, the 
veteran was noted to have autonomously decreased exercise out 
of a concern for a "clunk" in his knee.  On follow up on 
February 2, 1999, his range of motion had decreased to -10 
degrees extension and 95 degrees flexion.  The attending 
recommendation at that time was three weeks of aggressive 
rehabilitative therapy with consideration of re-examination 
by arthroscopic procedure.  He was next seen on February 16, 
1999.  On February 22, 1999, the veteran was noted to have 
missed intervening appointments for therapy.  The veteran at 
that time confided to the therapy staff that he was seeking 
legal and medical assistance outside of VA.  He reported that 
he had been advised that he had fibrous tissue in the joint 
and felt that he may need to undergo a second arthroscopic 
procedure.  In April, his attending orthopedic physician 
suggested that he continue therapy.  In May 1999, the veteran 
and his therapist agreed that there had not been sufficient 
progress to justify his continued supervised therapy.  He was 
discharged to a home program.  

As a part of his continued orthopedic follow up, the veteran 
underwent additional MRI examination in November 1999.  The 
MRI revealed additional pathology in the medial meniscus.  At 
a final November 16, 1999 appointment, the veteran was asked 
to return in one month to allow for review of the MRI by a 
physician specializing in sports medicine.  In January 2000, 
however, the veteran canceled the appointment and declined to 
reschedule. 

With regard to current symptoms, the veteran reported that 
his right knee was manifested by weakness, stiffness, and 
swelling, but not by redness or heat.  He stated that he 
experienced instability of the right knee, with the right 
knee frequently giving way, particularly when standing.  
There was fatigability with walking, and his knee flared-up 
with standing.  While treatment for the right knee had been 
prescribed, the veteran denied currently receiving treatment.  
Physical examination revealed a flexion contracture of 10 
degrees and a well-healed scar on the right knee.  Otherwise, 
there was no clear asymmetry of the legs on inspection.  
Passive range of motion of the right leg was painful and 
resisted.  On the right there was -10 degrees of active 
extension, and 90 degrees of active flexion.  Passively there 
was flexion to 100 degrees.  Thus, the veteran's baseline was 
not better than his post-operative condition.  The assessment 
was deficient ACL repair of the right knee.  The ACL was 
stable but an abnormality of the medial meniscus had 
persisted after the surgery.

In addressing the current disability resulting from VA 
treatment or lack thereof, the examiner noted that the 
veteran had a right knee extension lag of approximately -25 
degrees on presentation to the emergency room in June 1998.  
Additionally, his ligaments were unstable at that time.  In 
the operating room post-operatively, the veteran had 
extension to 0 degrees, or full extension.  Subsequently, the 
best extension the veteran achieved post-operatively was -5 
degrees.  This -5 degrees was achieved only after aggressive 
physical therapy with a therapist whom the veteran described 
as capable.  Currently, the veteran had a stable right knee, 
with improved, but still abnormal extension and flexion.  The 
current deficit in the veteran's range of motion in the right 
knee was, in the examiner's opinion, the result of delayed 
and intermittent post-operative treatment.  Some of the this 
delay resulted from the veteran's readmission to the hospital 
as a result of a suspected pulmonary embolism shortly after 
his discharge from the hospital for the arthroscopic surgery, 
and some of the delay and intermittent treatment resulted 
from the veteran's failure to keep appointments.  The 
examiner additionally noted that according to the weight of 
medical literature, approximately 30 percent of patients who 
undergo surgical reconstruction of the ACL have an extension 
deficit five years postoperatively.  

As noted by the private physician the veteran consulted in 
March 1999, a pre-operative range of motion is correlated 
with outcome.  The private physician had noted that pre-
operative therapy in this case was not sufficient to achieve 
a full range of motion prior to the surgery, and may have 
affected his post-surgical range of motion.  Again as noted 
by the private physician, post-operative therapy has not been 
shown to have a correlation to the outcome, although "most 
ACL treatment doctors will be of the consensus opinion that 
physical therapy is necessary and should be started early in 
the post-operative period."  In the VA examiner's opinion, 
the delay in initiating post-operative treatment in the 
veteran's case was the result of the veteran's readmission to 
the hospital as a result of a suspected pulmonary embolism 
shortly after his discharge from the hospital for the 
arthroscopic surgery, the veteran's failure to keep his 
initial post-operative orthopedic appointment, and the delay 
in scheduling physical therapy.  The veteran's intermittent 
adherence to the physical therapy program once initiated may 
have resulted in the formation of scar tissue.  The 
consequences of this decision could not be determined with 
certainty.

Treatment records dated from March 2004 to October 2005 
continue to demonstrate occasional complaints of right knee 
discomfort.  The veteran, however, did not receive formal 
therapy for his right knee throughout this period, and these 
records do not record the range of motion of the veteran's 
right knee.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, Dr. Kibler noted that there was no correlation 
between the timing of the surgery and expected results, and 
no definitive correlation between lack of postoperative 
physical therapy and results, although most ACL treatment 
doctors would be of the opinion that physical therapy is 
necessary and should be started early in the postoperative 
period.  The February 2004 VA examiner found no worsening of 
the condition of the veteran's right knee as a result of VA 
treatment.  The Board gives more weight to the VA examiner's 
opinion than to the private physician's suggestion that a 
delay in providing pre-operative physical therapy may have 
resulted in the veteran's current restriction of the range of 
motion of his right knee.  There is no indication that the 
private physician, in finding that a delay in providing pre-
operative physical therapy may have resulted in the veteran's 
current restriction of the range of motion of his right knee, 
reviewed the veteran's claims file.  This is particularly 
significant given that the private physician based his 
opinion upon the veteran's having reported that he received 
no instruction as to physical therapy exercises designed to 
improve the strength and flexibility of his knee pre-
operatively.  In contrast, the VA examiner extensively 
reviewed the veteran's claims file and following such review 
concluded that there was in fact no significant delay in 
scheduling pre-operative physical therapy.  Rather, the 
veteran was scheduled for an MRI examination of the right 
knee on a timely basis, and underwent MRI examination as soon 
as the machine was available.  The decision to initiate 
physical therapy following diagnosis per the MRI report was 
advisable, as it is medically preferable to ascertain the 
pathology of an injury prior to initiating treatment.  
Accordingly, despite that the veteran waited approximately 
one month prior to receiving instructions as to exercises 
designed to improve the strength and flexibility of his right 
knee, such delay was not untimely.  Additionally, there is no 
medical evidence that non-supervised physical therapy, the 
therapy in which the veteran was instructed, is less 
successful in achieving a greater range of motion pre-
operatively than is supervised physical therapy.  
Accordingly, any post-operative restriction in the range of 
motion of the veteran's right knee can therefore not be found 
to be the result of VA failure to provide adequate medical 
treatment pre-operatively.  


Further lessening the probative value of the March 1999 
private opinion is the fact that the VA examiner, after 
reviewing the veteran's claims file, determined that it was 
the delayed and intermittent post-operative treatment -- 
rather than pre-operative delay in initiating physical 
therapy -- that resulted in the veteran's failure to post-
operatively achieve full range of motion of the right knee.  
While the private physician noted that there was no medical 
correlation between the date of post-operative initiation of 
physical therapy and outcome, the VA examiner, after an in-
depth review of the veteran's records, determined that in 
this case there was a relationship between the initial delay 
in initiating physical therapy as a result of the veteran's 
readmission to the hospital, his failure to keep his first 
post-operative orthopedics appointment, and the veteran's 
failure to adequately adhere to a post-operative physical 
therapy program.  With regard to the veteran's assertion that 
he was scheduled for post-operative physical therapy only 
after he himself called the VA medical center and requested 
that he be scheduled for physical therapy, it appears, based 
upon a review of the record, that the initial referral to 
physical therapy generally follows the initial post-operative 
orthopedic appointment.  Because the veteran failed to appear 
for that appointment, it appears that his initial referral to 
physical therapy was also delayed.  Such delay, however, 
cannot be found to be the fault of VA.  Finally, the 
veteran's failure to adequately adhere to a post-operative 
regimen of physical therapy cannot be found to be the fault 
of VA.  While the veteran asserts that he was compliant with 
his post-operative physical therapy program, the record 
reflects that the veteran canceled several appointments and 
was not entirely compliant with his home exercise therapy.  
For these reasons, the Board finds that the February 2004 VA 
examiner's opinion is a fuller, more informed opinion.

Because there is no competent evidence suggesting a 
relationship between the veteran's current level of 
disability and the schedule on which VA provided physical 
therapy, the Board concludes that the veteran does not have 
an additional disability that was caused or aggravated by the 
time schedule on which VA provided the veteran physical 
therapy.  Similarly, there is no competent evidence that VA 
otherwise exhibited carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault.  In 
the absence of any such competent evidence, compensation 
under 38 U.S.C.A. § 1151 must be denied.


The Board has considered the veteran's contentions that VA 
was careless and negligent with regard to scheduling his 
physical therapy.  However, as a layperson, the veteran lacks 
the requisite medical expertise to offer a medical opinion, 
without competent substantiation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent letters in March 2003, November 2005, and 
November 2006; a rating decision in May 2003; and a statement 
of the case in June 2004.  These documents discussed specific 
evidence, the legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
needed and obtained, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  The Board acknowledges that there was an 
additional, unsuccessful attempt to obtain a later 
examination and opinion, but concludes that the record before 
the Board is adequate.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a right knee 
disability manifested by limitation of both extension and 
flexion, claimed as due to VA failure to provide adequate 
pre- and post-operative physical therapy, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


